Citation Nr: 1630264	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-07 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to December 28, 2011, in excess of 50 percent prior to February 13, 2014, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that granted service connection for PTSD and assigned a 30 percent rating, effective September 8, 2008.  

In a January 2013 rating decision, the Veteran was granted entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 for PTSD, effective December 28, 2011.  The RO continued the 30 percent rating effective April 1, 2012.  In a May 2014 rating decision, the RO assigned a 50 percent rating for the Veteran's PTSD effective April 1, 2012.

The Board remanded this case in April 2015 for further development.

In a July 2015 rating decision, the Appeals Management Center increased the disability rating for PTSD to 70 percent effective February 13, 2014.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an increased disability rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an increased disability rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn the issue currently on appeal.  Specifically, in an April 2016 statement, the Veteran indicated that he agreed with his rating for PTSD and requested that VA "withdraw any appeals at the Appeals Board."  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to an increased initial disability rating for PTSD is dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


